Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                       Case No. 18-22204-CIV-WILLIAMS


  REVERSE MORTGAGE SOLUTIONS, INC.,

        Appellant,

  vs.

  ALEIDA C. NUNEZ,

       Appellee.
  ___________________________________/


              APPELLEE NUNEZ’S MOTION FOR REHEARING

        Appellee, Aleida C. Nunez (“Debtor”), moves the Court pursuant to Rule

  8022 of the Federal Rules of Bankruptcy Procedure for rehearing of the Final

  Judgment entered April 25, 2019 (D.E. 30).

                             STANDARD OF REVIEW

        Fed. R. Bankr. P. 8022 provides for a motion for rehearing of a district

  court’s final order within 14 days after entry of judgment on appeal. “The motion

  must state with particularity each point of law or fact that the movant believes the

  district court or BAP has overlooked or misapprehended.” Rule 8022(a)(2).

  Although the Rule itself is silent as to the standard for rehearing, courts in the


                                           1
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 2 of 8



  Eleventh Circuit, including the Southern District of Florida, have applied the same

  standard to a Rule 8022 motion as that for a motion for reconsideration under Fed.

  R. Civ. P. 59(e). Tucker v. Mukamal, 2015 WL 10986356, *1 (S.D. Fla. 2015).

          When considering Rule 59(e) motions, courts have consistently held that

  “[t]here are three major grounds upon which a court will grant a motion for

  reconsideration: (1) where there is an intervening change in the controlling law; (2)

  where there is new evidence available; and (3) where there is a need for the court

  to correct clear error or manifest injustice.” MSPA Claims 1, LLC v. Tower Hill

  Prime Ins. Co., 2017 WL 1289321, *1 (S.D. Fla. 2017). In the present case there

  has been a substantive change in the controlling law cited by this Court, and a need

  to prevent a manifest injustice.


     I.      DEBTOR IS A BORROWER UNDER THE EN BANC PALMERO
             OPINION WHICH IS AN INTERVENING DECISION
             CHANGING THE CONTROLLING LAW CITED BY THIS
             COURT

          The issue in this case is whether the Debtor is a borrower under the terms of

  the Adjustable Rate Home Equity Conversion Mortgage (“the Reverse Mortgage”)

  and whether she was required to pay the entire balance of the note through her

  bankruptcy plan. In this Court’s Order (D.E. 28) and subsequent Final Judgment,

  this Court relied on OneWest Bank, FSB v. Palmero, 2018 WL 1832326 (Fla. 3d




                                            2
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 3 of 8



  DCA April 18, 2018) (unpublished opinion)1, to reverse the Bankruptcy Court’s

  ruling that the Debtor was a borrower under the mortgage. Specifically, this Court

  held in its conclusion: (1) “All of the reverse mortgage transaction documents

  should have been considered together”, and (2) interpreting the documents together

  “Debtor does not constitute a ‘Borrower’.” (D.E. 28 at p. 16). Both of these

  holdings, however, have now been superseded by the intervening decision of the

  Palmero court, en banc, withdrawing its 2018 opinion and holding that Smith v.

  Reverse Mortgage Solutions, Inc, 200 So. 3d 221 (Fla. 3d DCA 2016) and

  Edwards v. Reverse Mortgage Solutions, Inc. 187 So. 3d 895, 896-97 (Fla. 3d

  DCA 2016), control when the reverse mortgage unambiguously defines the

  borrower. OneWest Bank, FSB v. Palmero, 2019 WL 1783727 (Fla. 3d DCA

  2019) en banc, Apr. 24, 2019.2           In fact, the en banc Palmero opinion cites

  favorably to the Bankruptcy Court’s ruling in this case.


  1
      As the banner on the 2018 opinion states: “NOTICE: THIS OPINION HAS NOT
      BEEN RELEASED FOR PUBLICATION IN THE PERMANENT LAW
      REPORTS. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR
      WITHDRAWAL.” “When the disposition of an appellate proceeding is issued,
      the disposition is ‘final’ in that it signals the end of judicial labor, subject to the
      available post-opinion motions permitted by Florida Rules of Appellate
      Procedure 9.330 and 9.331….The banner [communicates] that adjustments in the
      opinion might still be undertaken.” Pitzer v. Bretey, 95 So. 3d 1005, 1006 (Fla.
      2d DCA 2012).
  2
      The opinion has not yet been released for publication and the time for rehearing
      has not yet passed. The opinion can be found on the court’s website:
      http://www.3dca.flcourts.org/opinions/3D14-3114.rh.pdf
                                                3
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 4 of 8



        Debtor is a Borrower as a matter of law, because the mutuality of

  construction doctrine does not apply where, as here, the terms of the reverse

  mortgage are clear and unambiguous. It is now clear that a condition precedent to

  acceleration, the death of all borrowers, has not been met. The Debtor is a

  surviving borrower under the Reverse Mortgage as a matter of law, and still resides

  in the property as her principal residence. Therefore, Appellant may not accelerate

  the loan and Debtor is not required to pay the full note balance through her

  bankruptcy plan.

        Based on the change in controlling law, this Court should reconsider its prior

  Order, affirm the Bankruptcy Court’s finding that Aleida Nunez is a “Borrower”

  under the unambiguous terms of the Reverse Mortgage at issue, and affirm the

  Chapter 13 Plan in accordance with Palmero, Smith, and Edwards. The Third

  District Court of Appeal in Smith, Edwards, and Palmero looked only at the

  language of the Reverse Mortgage itself, as the lender was seeking only to

  foreclose the Reverse Mortgage and sought no relief under the promissory note. “A

  federal court must follow the decision of an intermediate appellate state court in

  the absence of other persuasive indications that the highest court of the state would

  decide otherwise.” Housing Opportunities Project v. SPV Realty, LC, 212 So. 3d

  419, 425 (Fla. 3d DCA 2016).




                                            4
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 5 of 8



           Where the Reverse Mortgage unambiguously defined and identified the

  defendant as “Borrower”, no other documents are permitted to be considered. If

  “the agreement between the parties is clear on the face of the mortgage...parol

  evidence to vary or contradict the clear terms of that agreement is inadmissible.”

  Uransky v. First Fed. Sav. & Loan Ass’n, 684 F.2d 750, 755 (11th Cir. 1982)

  (applying the Florida parol evidence rule to a mortgage contract); Hashwani v.

  Barbar, 822 F.2d 1038, 1040 (11th Cir. 1987). “When, as here, a reverse mortgage

  document unambiguously requires conditions precedent to foreclose, we are loath

  to graft inconsistent provisions contained in collateral loan documents on the

  reverse mortgage to alter those unambiguous conditions precedent.” Palmero, 2019

  WL 1783727, *16-17. RMS acknowledges that it seeks only to foreclose the

  Reverse Mortgage. As in Smith, Edwards, and Palmero, the language of the

  Reverse Mortgage itself controls.



     II.      RECONSIDERATION IS NECESSARY TO DO JUSTICE, AND
              WILL NOT IMPAIR THE LENDER’S RIGHTS UNDER THE
              NOTE

           By signing the Reverse Mortgage, the Debtor became not only obligated to

  its terms, but also protected by its terms (acceleration allowed only upon death of

  both Borrowers). RMS, on the other hand, is not harmed by applicability of the

  holdings of Smith, Edwards, and Palmero, in that the persons identified and


                                           5
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 6 of 8



  defined as borrowers by the Reverse Mortgage are in fact borrowers for all

  purposes under the mortgage terms. This is consistent with applicable federal law.

  As the court noted in Plunkett, v. Castro, 67 F. Supp. 3d 1, 13 (D.D.C. 2014),

  lenders have significant incentives not to foreclose on persons identified as the

  borrowers in the reverse mortgage, because they “continue earning interest on a

  loan that is fully insured by the federal government up to the maximum loan

  amount.” Id. at 19. The likelihood is that the property will increase in value over

  time, but even if the property loses value, lenders are protected by the federal

  mortgage insurance that is an inherent part of the reverse mortgage. Nor does it

  adversely affect the lender’s interest that the second Borrower in this case is the 69

  year-old daughter of the deceased borrower, and therefore younger. The same

  would be true in any case where the two borrowers have significantly different

  ages, whether of an older spouse and a much younger surviving spouse or, as here,

  a mother and daughter who both used the property as their principal residence and

  homestead. There is no “windfall” to the Debtor if the Court enforces the terms of

  the Reverse Mortgage against its drafter.




                                              6
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 7 of 8



                                   CONCLUSION

        Based upon the April 24, 2019, en banc Palmero opinion from Third District

  Court of Appeal, this Court should reconsider its prior Order and affirm the

  Bankruptcy Court’s ruling in this case.

                                        Respectfully submitted,

                                        LEGAL SERVICES OF GREATER
                                        MIAMI, INC.
                                        Attorneys for Appellee
                                        4343 W. Flagler Street, Suite 100
                                        Miami, Florida 33134
                                        Telephone/Facsimile: (305) 438-2403
                                        jhearne@legalservicesmiami.org

                                                 /s/
                                        Jeffrey M. Hearne, Esq.
                                        Florida Bar No.: 0512060
                                        Maxine Long, Esq.
                                        Florida Bar No.: 286842


                                        J. MUIR & ASSOCIATES, P.A.
                                        Jacqueline C. Ledón
                                        Florida Bar No. 22719
                                        1900 N. Bayshore Dr. Ste. 1A
                                        Miami, FL 33132
                                        Telephone: 786-533-1100
                                        Facsimile: 786-533-1101
                                        jackie@jmuirandassociates.com




                                            7
Case 1:18-cv-22204-KMW Document 31 Entered on FLSD Docket 05/03/2019 Page 8 of 8



               Certificate of Compliance with Type-Volume Limit,
              Typeface Requirements, and Type-Style Requirements

  1. This document complies with the word limit rule of Fed. R. Bankr. P. 8013(f)
  and Fed. R. Bankr. P. 8015(h) because, excluding the parts of the document
  exempted by Fed. R. Bankr. P. 8015(g): this document contains 1,433 words.

  2. This document complies with the typeface requirements of Fed. R. Bankr. P.
  8015(a)(5) and the type-style requirements of Fed. R. Bankr. P. 8015(a)(6) because
  this document has been prepared in a proportionally spaced typeface using MS
  Word in 14 point Times New Roman.
                                                 /s/ Jeffrey M. Hearne
                                                 Jeffrey M. Hearne

                              CERTIFICATE OF SERVICE
         I CERTIFY that on May 3, 2019, I electronically filed the Motion with the Clerk
  of the Court, which will send notification to the following parties:

     Edwin Gilbert Rice
                                           James B. Bailey
     BRADLEY ARANT BOULT
                                           (pro hac vice pending)
     CUMMINGS LLP
                                           BRADLEY ARANT BOULT
     100 S. Ashley Drive #1300
                                           CUMMINGS LLP
     PO Box 3333
                                           1819 Fifth Avenue North
     Tampa, FL 33601-3333
                                           Birmingham, AL 35203
     813-229-3333
                                           205-521-8913
     erice@bradley.com
                                           jbailey@bradley.com
     Gianny Blanco
     Freire & Gonzalez, P.A.
     10647 N. Kendall Drive
     Miami, FL 33176
     Email: gianny@freiregonzalez.com

     Laila Shilleh Gonzalez
     Freire & Gonzalez
     1800 W 49 Street
     Suite 311
     Hialeah, FL 33012-2947
     Email: freire-gonzalez@anewbroadband.net

                                                   /s/ Jeffrey M. Hearne
                                                   Jeffrey M. Hearne

                                            8
